tcmemo_2011_73 united_states tax_court mona lisa herrington petitioner v commissioner of internal revenue respondent docket no filed date r cody mayo jr for petitioner marshall r jones for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies penalties and additions to tax with respect to petitioner’s and federal income taxes 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and continued penalties and additions to tax_year deficiency dollar_figure big_number sec_6651 sec_6651 sec_6662 sec_6663 dollar_figure --- --- dollar_figure --- 1dollar_figure dollar_figure --- 1the notice_of_deficiency states that if it is determined that the sec_6651 addition_to_tax is inapplicable the sec_6651 addition_to_tax is applicable after concessions by both parties the issues to be decided are whether petitioner is entitled to deduct as compensation or theft losses certain amounts that her abusive boyfriend took from her business while working there during and whether for petitioner is liable for the civil_fraud penalty under sec_6663 and whether for petitioner is liable for an addition_to_tax under sec_6651 for fraudulent_failure_to_file continued procedure all amounts are rounded to the nearest dollar 2petitioner concedes that if she is not liable for the sec_6651 addition_to_tax and sec_6663 fraud_penalty she is liable for the sec_6651 addition_to_tax for and the sec_6662 penalty for to the extent that they apply computationally although as indicated above respondent determined in the notice_of_deficiency that for the sec_6651 addition_to_tax should apply if the sec_6651 addition_to_tax is inapplicable on brief respondent has not advanced this alternative position and we deem him to have abandoned or waived it findings_of_fact the parties have stipulated some facts which we incorporate by this reference when she petitioned the court petitioner resided in louisiana in petitioner was working two jobs to support herself and her two young children one job was as the owner of an h_r block franchise the other was in a prison detention center she had recently divorced her father had recently died and her mother had moved into her house to help take care of the children about this time petitioner became involved with a man working at her h_r block office and he moved in with her she later learned that he had an extensive criminal record and a violent temper petitioner’s relationship with the boyfriend was marked by intimidation and physical abuse when she failed to do his bidding or attempted to leave him he reacted violently he once threw her from a moving car another time when she threatened to leave him he placed a gun against her forehead and cocked the hammer on another occasion in midwinter he hit her in the head with a beer bottle and threw her from a boat into a lake on another occasion she testified credibly he gave me a picture of my daughter with her face shot out and told me that’s what would happen to her if i tried to leave at some point after becoming involved with petitioner the boyfriend obtained a video poker license and opened an establishment in monroe louisiana after only a few months he lost his license for misdeeds that included selling liquor to a minor the boyfriend convinced petitioner to open her own video poker business in petitioner acquired two video poker licenses in her own name because according to petitioner’s testimony the licenses were required to be run separately she opened two sandwich shops next door to each other in farmerville louisiana each with a video poker machine petitioner worked in the shops making sandwiches and dealing with the public the boyfriend took charge of the finances and the books and had check-signing authority on the business bank accounts virtually all the shops’ income resulted from video poker revenue petitioner and the boyfriend had no agreement regarding his compensation rather as petitioner testified he set his own compensation he did this by writing checks to himself or to cash signing either his name or petitioner’s name in this manner he withdrew from petitioner’s business accounts dollar_figure during and dollar_figure during he used these funds to pay his personal expenses including his child_support_obligations petitioner knew that the boyfriend was writing checks and taking money out of her business accounts but she did not know beforehand when he might write checks or for how much consequently she was left in constant uncertainty about the balances in her business checking accounts to avoid overdraft fees she worked out an arrangement with a friend who worked at her local bank and who knew of petitioner’s troubles with the boyfriend each morning petitioner would call her friend at the bank to determine how many of her checks were set to clear the accounts that day as long as petitioner made a cash deposit to cover the checks by noon of any given business_day the bank would honor the checks and not charge overdraft fees the shops operated until when the parish outlawed video poker by that time petitioner had moved with her family to shreveport the boyfriend initially followed her there but eventually moved on as a condition for maintaining her video poker licenses petitioner had been required annually to submit copies of her federal_income_tax returns to the louisiana state police the boyfriend had prepared petitioner’s federal_income_tax return and petitioner had signed it according to petitioner’s testimony the boyfriend told her that he would file the return but he never did shortly before her shops ceased operations petitioner attached a copy of the return to her state video poker application and signed a release allowing the police to verify that the return had been filed with the internal_revenue_service irs it then came to light that petitioner’s and returns had never been filed resulting inquiries led in the summer of to an irs criminal investigation in petitioner pleaded guilty to willful failure_to_file tax returns under sec_7203 for tax years and during the course of the criminal investigation the boyfriend who was also under criminal investigation contacted petitioner and told her that he needed to file his own tax returns and needed a statement from her regarding the amount of money he had received from her business after reviewing the books they agreed that the boyfriend had received from her business dollar_figure in and dollar_figure in at the boyfriend’s urging they signed affidavits stating that during each of the years and the boyfriend took cash and paid personal expenses from the two businesses in the amounts previously agreed upon and that these takings represented his total compensation as a consultant to the businesses on date petitioner filed her federal_income_tax return reporting income from her two shops as sole proprietorships on two schedules c profit or loss from 3the record does not reveal the circumstances of petitioner’s failure_to_file her return business she reported total schedule c expenses of dollar_figure on date petitioner filed her federal_income_tax return claiming total schedule c expenses for the two shops of dollar_figure in the notice_of_deficiency respondent disallowed dollar_figure of petitioner’s schedule c expenses for and dollar_figure for for the stated reason that it had not been established that these amounts constituted ordinary and necessary business_expenses or were expended for the purpose designated i deductibility of the withdrawals opinion there is no dispute about any item of petitioner’s income or deductions other than the deductions that petitioner claims with respect to the amounts the boyfriend received stipulated to have 4petitioner’s federal_income_tax return showed net schedule c income of dollar_figure and total_tax liability of dollar_figure on the same day she filed her return she also submitted an amended federal_income_tax return showing a greater amount of net schedule c income than that reported on her original return but a smaller total_tax liability respondent did not process the amended return and the notice_of_deficiency is based on the original return 5petitioner’s return showed schedule c net_income of dollar_figure and total_tax liability of dollar_figure 6the notice_of_deficiency does not itemize exactly which schedule c expenses are disallowed other than by a line-item reference to sched c - other expenses the court is unable to correlate the amount of the other expenses disallowed in the notice_of_deficiency with specific expenses that petitioner claimed on her schedules c been dollar_figure for and dollar_figure for petitioner contends that these amounts are deductible as compensation_for_personal_services rendered petitioner further contends that any amounts not deductible as compensation are deductible as thefts or conversions by the boyfriend for the reasons discussed below we conclude that none of the amounts at issue are properly deductible as reasonable_compensation under sec_162 but that all these amounts are deductible as theft losses under sec_165 sec_162 allows as a deduction ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the test of deductibility for compensation payments is whether they are reasonable and are in fact payments purely for services sec_1_162-7 income_tax regs in paula 7the parties have stipulated that if the payments to the boyfriend are held to be fully deductible petitioner is due negative adjustments to income as computed by reference to the notice for and of dollar_figure and dollar_figure respectively the record is inadequate for the court to replicate these calculations 8pursuant to rule a and sec_7491 petitioner has the burden_of_proof on these issues unless she introduces credible_evidence so as to shift the burden to respondent because our conclusions are based on a preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial with respect to these issues see 110_tc_189 ndollar_figure constr co v commissioner 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir this court stated it is now settled law that only if payment is made with the intent to compensate is it deductible as compensation whether such intent has been demonstrated is a factual question to be decided on the basis of the particular facts and circumstances of the case citations omitted a preponderance_of_the_evidence convinces us that the amounts that the boyfriend took from petitioner’s business accounts were not paid with the requisite intent by petitioner to compensate him to the contrary the facts indicate that petitioner was not even aware beforehand when the boyfriend might decide to write himself a check or for how much to avoid overdraft fees she had to communicate with her bank each day to see whether she needed to cover whatever amounts the boyfriend without her knowledge might have withdrawn from the business accounts given the nature of the relationship between petitioner and the boyfriend which even respondent characterizes as incredibly abusive we are not convinced that this arrangement signified anything more than the boyfriend’s domination and control_over her we believe the situation is summed up by petitioner’s testimony that the boyfriend set his own compensation_for similar reasons we attach little significance to the fact that during the criminal investigation petitioner signed affidavits at the boyfriend’s urging indicating that the amounts he had taken represented compensation and although the boyfriend apparently performed some services for petitioner’s businesses the record does not suggest any correlation between the services he rendered and the amounts he took we conclude that the amounts the boyfriend took are not properly deductible as reasonable_compensation an individual may deduct losses including theft losses_incurred in a trade_or_business sec_165 c see marian v commissioner tcmemo_1985_554 clemons v commissioner tcmemo_1979_273 a theft_loss is sustained during the taxable_year in which the taxpayer discovers such loss sec_165 if in the year of discovery however there exists a claim for reimbursement no loss shall be considered sustained until the taxable_year in which it can be ascertained with reasonable certainty that no reimbursement will be received sec_1_165-1 income_tax regs t heft is a word of general and broad connotation intended to cover and covering any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile 232_f2d_107 5th cir see also sec_1_165-8 income_tax regs generally whether a theft_loss has been sustained depends upon the law of the state where the loss was sustained 540_f2d_448 9th cir affg 61_tc_354 79_tc_846 63_tc_736 affd without published opinion 523_f2d_1053 5th cir although a criminal conviction in a state court may conclusively establish the existence of a theft the deduction does not depend upon whether the perpetrator is convicted or prosecuted or even whether the taxpayer chooses to move against the perpetrator 38_tc_75 37_tc_504 the taxpayer need prove only by a preponderance_of_the_evidence that a theft occurred under the relevant state statute 16_tc_163 petitioner’s loss occurred in the state of louisiana louisiana law provides theft is the misappropriation or taking of anything of value which belongs to another either without the consent of the other to the misappropriation or taking or by means of fraudulent conduct practices or representations an intent to deprive the other permanently of whatever may be the subject of the misappropriation or taking is essential la rev stat ann sec a preponderance_of_the_evidence convinces us that the boyfriend’s taking of funds from petitioner’s business accounts for his personal purposes constituted theft within the meaning of louisiana law the evidence does not suggest and respondent does not contend that petitioner consented before the fact to the boyfriend’s writing checks from petitioner’s business accounts to pay his personal expenses to the contrary as previously discussed the evidence shows that petitioner would often find out about these checks only after the fact by making inquiries at the bank we infer that petitioner proceeded in this manner to avoid physical confrontation with the boyfriend on brief respondent contends that the boyfriend’s takings should not be viewed as thefts or conversions because petitioner never objected to the transfers and there is no evidence that she reported any theft to the appropriate authorities under louisiana law however in order to consent to the theft of his property an owner must do more than passively assent to the taking state v johnson so 2d la we do not believe that petitioner ever gave more than passive assent to the boyfriend’s taking her business funds but even if petitioner might be thought in some general way to have consented to the boyfriend’s compensating himself with her business funds we do not believe that it was effective consent but rather that it was induced by force and threats by the boyfriend who had on more than one occasion threatened to kill petitioner and her children for similar reasons we assign little significance to the fact that she did not report the thefts to the authorities respondent contends that because petitioner and the boyfriend lived together at times she personally benefited from the withdrawals such that they should be considered her nondeductible living_expenses pursuant to sec_262 we are not convinced by respondent’s argument which is inconsistent with our finding based upon petitioner’s unopposed proposed finding of fact that the boyfriend used the funds taken from petitioner’s business to pay his personal expenses on a preponderance_of_the_evidence we find and respondent does not contend otherwise that petitioner had no prospect of being reimbursed for any amounts the boyfriend took and that she sustained the losses in the years for which she has claimed the deductions there is no dispute as to the amounts on the basis of all the evidence we hold and conclude that petitioner is entitled to deduct as theft losses_incurred in a trade_or_business the dollar_figure that the boyfriend took in and the dollar_figure that he took in ii sec_6663 fraud_penalty sec_6663 imposes a penalty on the taxpayer if any part of a tax underpayment is due to fraud the burden_of_proof is upon the commissioner to show by clear_and_convincing evidence that the fraud_penalty applies sec_7454 rule b to satisfy his burden_of_proof the commissioner must establish both that an underpayment exists for each year and that some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir respondent’s determination of the sec_6663 penalty for is predicated upon his determination that part of petitioner’s underpayment is attributable to her claiming improper deductions for the funds taken by the boyfriend and that this part of the underpayment is due to fraud because we have held that petitioner is entitled to deduct these amounts as a theft_loss respondent has failed to show that any part of the underpayment is due to fraud consequently we do not sustain the sec_6663 fraud_penalty iii sec_6651 addition_to_tax respondent determined that petitioner is liable for the sec_6651 addition_to_tax for fraudulently failing to timely file her tax_return respondent must establish by clear_and_convincing evidence that petitioner’s failure to timely file was an intentional attempt to evade tax believed to be owing see sec_7454 rule b 102_tc_632 67_tc_181 affd without published opinion 578_f2d_1383 8th cir although petitioner’s guilty plea under sec_7203 conclusively establishes petitioner’s willfulness in failing to file her return it does not conclusively establish fraudulent intent under sec_6651 see 75_tc_1 wilkinson v commissioner tcmemo_1997_410 petitioner’s ownership of an h_r block franchise also suggests that she knew or should have known of the filing requirement although these are significant badges_of_fraud we are not convinced that even taken together they conclusively establish her fraudulent intent particularly taking into account her physical abuse and the abusive boyfriend’s intrusion into her business and tax matters respondent presented no witnesses and introduced no clear_and_convincing evidence to establish that petitioner’s failure to timely file her tax_return was fraudulent we do not sustain the sec_6651 addition_to_tax to reflect the foregoing and the parties’ stipulations decision will be entered under rule
